 



Exhibit 10.10

MONRO MUFFLER BRAKE, INC.
2003 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

     1. PURPOSE. The purpose of this 2003 Non-Employee Directors’ Stock Option
Plan (the “Plan”) is to secure for Monro Muffler Brake, Inc., a New York
corporation (the “Company”), and its shareholders the benefits of the incentive
inherent in increased common stock ownership by members of the Company’s Board
of Directors (the “Board”) who are not also employees of the Company or any of
its subsidiaries (a “Non-Employee Director”). Options to purchase shares of the
Company’s Common Stock, $.01 par value, or such other shares as are substituted
pursuant to paragraph 5(e) or (f) below (the “Common Stock”), shall be granted
to Non-Employee Directors of the Company pursuant to the terms of this Plan.

     2. ELIGIBILITY. Each Non-Employee Director shall be eligible to receive
awards of non-qualified stock options in accordance with the specific provisions
of paragraph 4 below (“Options”). The adoption of this Plan shall not be deemed
to give any member of the Board any right to be granted an Option to purchase
Common Stock except to the extent and upon such terms and conditions consistent
with the Plan as may be determined by the Compensation Committee of the Board
(the “Committee”).

     3. LIMITATION ON AGGREGATE SHARES. The maximum number of shares of Common
Stock with respect to which Options may be granted under this Plan and which may
be issued upon the exercise thereof shall not exceed, in the aggregate, 60,000
shares, subject to adjustment pursuant to paragraph 5(e) below; provided,
however, that if any Options granted under this Plan expire unexercised or are
cancelled, terminated or forfeited in any manner without the issuance of Common
Stock thereunder, the shares with respect to which such Options were granted
shall be available under this Plan. Such shares of Common Stock may be either
authorized and unissued             shares, treasury shares or a combination
thereof, as the Committee shall determine.

     4. TERMS AND CONDITIONS OF OPTIONS. Options granted under this Plan shall
be subject to such terms and conditions and evidenced by written agreements in
such form as shall be determined from time to time by the Committee and shall in
any event be subject to the terms and conditions set forth in this Plan. In the
event of any conflict between a written agreement and the Plan, the terms of the
Plan shall govern.

          a. ANNUAL OPTIONS. Each year on the date of the Annual Meeting of the
Company’s Shareholders (the “Annual Shareholders Meeting”), commencing with the
2003 Annual Shareholders Meeting, each Non-Employee Director shall automatically
receive an Option to purchase 3,039 shares of Common Stock.

          b. OPTION PRICE. The Option price per share of Common Stock shall be
100% of the “Fair Market Value” of a share of Common Stock on the date of grant
(the “Option Price”). The Fair Market Value of the Common Stock on any given
date means (i) the mean between the highest and lowest reported sale prices on
the New York Stock Exchange—Composite Transactions Table (or, if not so
reported, on any domestic stock exchanges on which the Common Stock is then
listed); (ii) if the Common Stock is not listed on any domestic stock exchange,
the mean between the closing high bid and low asked prices as reported by the
National Association of Securities Dealers Automated Quotation National Market
System (or, if not so reported, by the system then regarded as the most reliable
source of such quotations); (iii) if the Common Stock is listed on a domestic
exchange or quoted in the domestic over-the-counter market, but there are no
reported sales or quotations, as the case may be, on the given date, the value
determined pursuant to (i) or (ii) using the reported sale prices or quotations
on the last previous date on which so reported; or (iv) if none of the foregoing
clauses apply, the fair market value as determined in good faith by the
Committee.

20



--------------------------------------------------------------------------------



 



          c. TERM OF OPTIONS. Each Option shall be exercisable for five years
after the date of grant.

          d. EXERCISE OF OPTIONS. Options shall be exercised by written notice
to the Company (to the attention of the Secretary of the Company) accompanied by
payment in full of the Option Price. Payment of the Option Price may be made, at
the discretion of the Non-Employee Director, (i) in cash (including check, bank
draft or money order), (ii) by delivery of Common Stock (valued at the Fair
Market Value thereof on the date of exercise) or (iii) by delivery of a
combination of cash and Common Stock; provided, however, that the Committee may,
in any instance, in order to prevent any possible violation of law, require the
Option Price to be paid in cash; and provided, further, that the right to
deliver Common Stock in payment of the Option Price may be limited or denied in
any Option agreement.

          e. RIGHTS AS A SHAREHOLDER. No Non-Employee Director shall have any
rights as a shareholder with respect to any shares covered by an Option until
the date a stock certificate for such shares is issued to him or her. Except as
otherwise provided herein, no adjustments shall be made for dividends or
distributions of other rights for which the record date is prior to the date
such stock certificate is issued.

     5. ADDITIONAL PROVISIONS.

          a. CONDITIONS AND LIMITATIONS ON EXERCISE. Any Option shall be
exercisable immediately upon the date of grant. Notwithstanding the foregoing,
(i) no Option shall be exercisable prior to the adoption of the Plan by the
Company’s shareholders at the Company’s 2003 Annual Shareholders Meeting, as
provided in paragraph 9 below, and (ii) no             shares of Common Stock
issuable upon the exercise of an Option may be sold, assigned, pledged or
otherwise transferred for a period of six months after the later to occur of
(x) the adoption of the Plan by the Company’s shareholders and (y) the grant of
the Option, as is specified in Rule 16b-3 (or other period of time specified in
such rule as such rule may be amended from time to time) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

          b. TERMINATION OF TERM OF DIRECTORSHIP. Subject to paragraph 4(c)
above, any Option shall be exercisable during the holder’s term as a director of
the Company and for thirty (30) days after the holder ceases to be a director of
the Company. Notwithstanding the foregoing, an Option may be exercisable after
(i) the death or disability, as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”), of a holder while a director of
the Company at any time until the earlier to occur of (A) the one year
anniversary of the date of death or disability and (B) the termination of such
Option pursuant to paragraph 4(c) above; and (ii) the retirement from the Board
at the age of 65 or thereafter (“Retirement”) of a holder while a director of
the Company until the termination of such Option pursuant to paragraph 4(c)
above.

          c. LISTING, REGISTRATION AND COMPLIANCE WITH LAWS AND REGULATIONS.
Each Option shall be subject to the requirement that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the shares subject to the Option upon any securities exchange
or automated quotation system or under any state or federal securities or other
law or regulation, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to or in connection with the
granting of such Option or the issuance or purchase of shares thereunder, no
such Option may be exercised, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. The holder of
such Option will supply the Company with such certificates, representations and
information as the Company shall request and shall otherwise cooperate with the
Company in obtaining such listing, registration, qualification, consent or
approval. The Committee may at any time impose any limitations upon the exercise
of an Option or the sale of the Common Stock issued upon exercise of an Option
that, in the Committee’s discretion, are necessary or desirable in order to
comply with Section 16 of the Exchange Act and the rules and regulations

21



--------------------------------------------------------------------------------



 



thereunder.

          d. NONTRANSFERABILITY OF OPTIONS. Options may not be transferred,
assigned, pledged or hypothecated (whether by operation of law or otherwise)
other than by will or the laws of descent and distribution or pursuant to a
final court order, and, during the lifetime of the person to whom they are
granted, may be exercised only by such person (or his or her guardian or legal
representative). Any attempted assignment, transfer, pledge, hypothecation or
other disposition of an Option not specifically permitted herein shall be null
and void and without effect.

          e. ADJUSTMENT FOR CHANGE IN COMMON STOCK. If the outstanding Common
Stock is hereafter changed by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, combination, exchange of
shares, or the like, or dividends payable in shares of the Common Stock or other
securities or assets, an appropriate adjustment shall be made by the Committee
in the aggregate number of shares available under the Plan, in the number of
shares subject to Options to be granted thereafter pursuant to Section 4(a), and
in the number of shares and price per share subject to outstanding Options. Any
adjustment in the number of shares shall apply appropriately to only the
unexercised portion of any Option granted hereunder. If fractions of a share
would result from any such adjustment, the adjustment shall be revised to the
next higher whole number of shares.

          f. CHANGE IN CONTROL OF THE COMPANY. In the event of a Change in
Control of the Company, the Options may be assumed by the successor corporation
or a parent of such successor corporation or substantially equivalent options
may be substituted by the successor corporation or a parent of such successor
corporation, and if the successor corporation does not assume the Options or
substitute options, then the Options shall terminate if not exercised as of the
date of the Change in Control of the Company or other prescribed period of time.
“Change in Control” shall mean any of the following: (i) any person who is not
an “affiliate” (as defined in Rule 12b-2 of the Exchange Act) of the Company as
of the effective date of the Plan becomes the beneficial owner, directly or
indirectly, of 50% or more of the combined voting power of the then outstanding
securities of the Company except pursuant to a public offering of securities of
the Company; (ii) the sale of the Company substantially as an entirety (whether
by sale of stock, sale of assets, merger, consolidation, or otherwise) to a
person who is not an affiliate of the Company as of the effective date of the
Plan; or (iii) there occurs a merger, consolidation or other reorganization of
the Company with a person who is not an affiliate of the Company as of the
effective date of the Plan, and in which the Company is not the surviving
entity.

          g. LIQUIDATION OR DISSOLUTION. In the event of the liquidation or
dissolution of the Company, Options shall terminate immediately prior to the
liquidation or dissolution.

          h. TAXES. The Company shall be entitled, if necessary or desirable, to
withhold (or secure payment from the Non-Employee Director in lieu of
withholding) the amount of any withholding or other tax due from the Company
with respect to any shares issuable under this Plan, and the Company may defer
such issuance unless indemnified to its satisfaction. The Committee may, in its
sole discretion and subject to such rules as it may adopt, permit a Non-Employee
Director to elect to satisfy any such withholding obligation, in whole or in
part, by having the Company withhold shares of Common Stock that are otherwise
issuable upon the exercise of such Option and have a Fair Market Value (as of
the date of exercise) equal to the amount required to be withheld, or by
surrendering to the Company previously-acquired shares of Common Stock that have
such a Fair Market Value.

     6. ADMINISTRATION. This Plan shall be administered by the Committee.
Subject to Section 7 hereof, the Committee shall have full power to construe and
interpret this Plan and Options granted hereunder, to establish and amend rules
for its administration and to correct any defect or omission and to reconcile
any inconsistency in this Plan or in any Option granted hereunder to the extent
the Committee deems desirable to carry this Plan or any Option granted hereunder
into effect. All actions taken and interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Company, all
Non-Employee Directors who have received awards under the Plan and all other
interested parties. The Committee may act a meeting or by an instrument executed
by all

22



--------------------------------------------------------------------------------



 



of its members. All actions taken and decisions made by the Committee pursuant
to this Plan shall be binding and conclusive on all persons interested in this
Plan. The Committee may delegate to one or more of its members or to any other
person or persons such ministerial duties as it may deem advisable.

     7. TERMINATION AND AMENDMENT. At any time the Committee may suspend or
terminate this Plan and make such additions or amendments as it deems advisable;
provided, that such additions or amendments are made in compliance with
Rule 16b-3 of the Exchange Act (as such rule may be amended from time to time);
and provided, further, that any amendment that would (i) materially increase the
aggregate number of shares which may be issued under the Plan, (ii) materially
increase the benefits accruing to Non-Employee Directors under the Plan, or
(iii) materially modify the requirements as to eligibility for participation in
the Plan, shall be subject to the approval of the Company’s shareholders, except
that any such increase or modification that may result from adjustments
authorized by Section 5(e) hereof shall not require such shareholder approval.
No Options shall be granted hereunder after August 4, 2013. Notwithstanding any
termination (other than pursuant to paragraph 5(a) above), the terms of the Plan
shall continue to apply to Options granted prior to any such termination. No
suspension, termination, modification or amendment of the Plan may, without the
consent of the Non-Employee Director to whom an award shall theretofore have
been granted, adversely affect the rights of such Non-Employee Director under
such award.

     8. LIABILITY. No member of the Committee shall be personally liable for any
action, interpretation or determination made with respect to the Plan or awards
made thereunder, and each member of the Committee shall be fully indemnified and
protected by the Company with respect to any liability he or she may incur with
respect to any such action, interpretation or determination, to the extent
permitted by applicable law and to the extent provided by the Company’s
Certificate of Incorporation and By-laws, as amended from time to time.

     9. EFFECTIVE DATE OF PLAN. The Plan shall be effective as of August 5, 2003
or such later date as the Board may determine, provided that the adoption of the
Plan shall have been approved by the Company’s shareholders at the Company’s
2003 Annual Shareholders Meeting. If the Plan is not so approved by the
Company’s shareholders, the Plan and all Options granted hereunder shall
terminate.

     10. NOTICES. Notices required or permitted to be made under the Plan shall
be sufficiently made if personally delivered to the Non-Employee Director or
sent by regular mail addressed (a) to the Non-Employee Director’s address as set
forth in the books and records of the Company, or (b) to the Company or the
Committee at the principal office of the Company clearly marked “Attention:
Compensation Committee”.

     11. SEVERABILITY. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

     12. GOVERNING LAW. The Plan and each agreement hereunder shall be governed
in all respects by the laws of the State of New York.

23